Citation Nr: 0624104	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  03-08 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1997 to 
August 2001.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  Responsibility for this appeal was 
transferred to the RO in Detroit, Michigan, when the veteran 
moved.  


REMAND

A hearing was held before the undersigned member in 
September 2006.  The veteran testified under oath that, at 
his March 2005 C & P examination, various symptoms that he 
had described to the examiner did not subsequently appear in 
the examiner's report.  Moreover, he explained that while he 
had been experiencing pain during that exam, he had masked it 
because he is not trying to gain sympathy from people.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
38 C.F.R. § 3.159(c)(4).  Because the veteran's testimony has 
raised issues about the reliability of the March 2005 
examination report, and because it has now been more than one 
year since the severity of the veteran's condition has been 
assessed, a medical examination is necessary in order to 
decide the claim.  The appellant is hereby notified that it 
is the appellant's responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2005).  

Moreover, since this is an appeal from the initial grant of 
service connection, staged ratings may be in order. See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).   In 
order to have a better understanding of the veteran's 
condition from the date service connection was granted 
(August 25, 2001) to the present, more complete treatment 
records are needed.  There are no records from the veteran's 
private physicians.  In addition, it is not clear that all 
the veteran's VA treatment records from his date of discharge 
appear in the claims folder.  In any event, current treatment 
records at VA facilities should be obtained.  

Accordingly, the case is REMANDED to the RO, via the Appeals 
Management Center, Washington, DC, for the following action:

1.  Assist the veteran in obtaining 
evidence of the severity of his left knee 
disability from the time of discharge from 
active service until the present.  Ask the 
veteran to supply treatment records or the 
names and addresses of all medical 
professionals who have provided treatment, 
along with appropriate waivers.  Obtain 
all VA treatment records from the time of 
discharge until the present.  Associate 
any additional evidence with the claims 
file.  

2.  Schedule the veteran for an 
examination to determine the current 
condition of his service-connected left 
knee disability.  The claims folder should 
be made available for review by the 
examiner.  

All necessary tests should be performed 
and the results of such tests should be 
addressed in the examiner's report.  
Specifically, the report should address 
any weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, provide an opinion as to 
whether there are additional limitations 
on functional ability during flare-ups, 
and, if such an assessment is not 
possible, explain why it is not possible 
to assess.    
3.  Thereafter, the claim should be 
readjudicated.  If the benefit on appeal 
remains denied, a supplemental statement 
of the case should be issued to the 
veteran and his representative.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


